Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 1/12/2021.

	The status of the claims is as follows:
		Claims 1-11 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 1/12/2021 has been considered and a copy has been placed in the file.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
	Thus, the “To be published: Fig. 4” should be deleted.

The drawings are objected to because elements “104 and 105” recited in the specification cannot be found in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 2, claim 6, line 4, and claim 10, line 2, the phraseology “its” is indefinite and fails to positively recite the claimed invention.  Exactly what does “its” refer to?  Clarification with respect to each instance is requested.  In claim 6, lines 2 and 5, and claim 7, line 1, the phraseology “and/or” is indefinite and fails to positively recite the claimed invention.  Specifically, does the applicant mean “and”, “or” or both “and and or”?  Since there are three scenarios, does the applicant have support for all three scenarios?  Exactly what is the applicant trying to claim and exactly which of the three scenarios is the applicant trying to claim?  In claim 7, line 2, the phraseology “is at least one build-in sensor of the motor” is not readily understood by the Examiner. Exactly what is the applicant trying to claim?  That the motor has a sensor?  What does this “motor sensor” do or operate?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long et al. (10,208,520).
Long et al. (10,208,520) disclose a swing door operator (100) for moving a swing door leaf (74) between an open and closed position, the swing door operator (100) comprising at least one drive unit (110) that comprises a motor (152) and at least one spring (116), the motor (152) and spring (116) being arranged to interact to enable moving the swing door leaf (74) between the open and closed position, the swing door operator (100) further comprising a control unit (140) being operatively connected to the drive unit (110) and the motor (152) wherein the control unit (140) in a first mode is configured to regulate the drive unit (110) to move the swing door leaf (74) between the open and closed position (column 5, lines 3-11, abstract, and background of the invention), and a second mode is configured to control the motor (152) of the drive unit (110) to counteract a biasing force of the spring (116) such that the swing door leaf (74) is configured to be moved in a free swing mode column 7, lines 61-67, column 8, lines 1-3, column 7, lines 55-63, and column 9, lines 37-45) [Claim 1]; the control unit (140) is configured to in the second mode to regulate the motor (152) of the drive unit (110) to counteract the force of the spring (116) by exerting a counteracting force on the swing door leaf (74) that is equal to in size and opposite to in direction to the biasing force of the spring (116) (see column 7, lines 52-67, and column 8, lines 1-3) [Claim 2]; wherein in the control unit (140) in the second mode is configured to detect an external force urging the spring door leaf (74) in any direction and in response to the detection is 3]; wherein the control unit (140) comprises memory and the swing door operator (100) further comprises one or more sensors (column 4, lines 16-60) and a user interface wherein the control unit (140) is operatively connected to the user interface, the drive unit (110) and at least one of the sensors to control the drive unit (110) in response to an input in the user interface or signals from the sensor, so that the motor (152) is able to counteract the force from the spring in  accordance with the user interface input in the second mode of the control unit (140) (column 4, lines 16-60, column 5, lines 1-67, column 6, lines 1-67, and column 7, lines 1-26) [Claim 4]; wherein the control unit (140) in the second mode (note: “adapted to…” clauses carries little to no patentable weight) and whereby the motor (152) is operated to counteract only the biasing force of the spring (116) when the external force in affecting the swing door leaf (74) () (see column 7, lines 52-67, and column 8, lines 1-3, column 7, lines 55-63, and column 9, lines 37-45) [Claim 5]; wherein the measurement of the counteracting force of the motor (152) required to bias the spring (116) while moving the swing door leaf (74) without the swing door leaf (74) being affected by the external force, in member, is achieved by at least one sensor measuring the current drawn by the motor (152) (column 4, lines 16-60, column 5, lines 1-67, column 6, lines 1-67, and column 7, lines 1-26) [Claim 6]; wherein the sensor is associated with the motor (152) (as best understood, column 3, lines 32-67, column 4, lines 1-15) [Claim 7]; wherein in the first mode the control unit (140) is initiated via the user interface to set up the door operator (column 4, lines 16-60, column 8]; wherein the second mode of the control unit (140) is configured to perform autonomous operation of the door operator (110 in cooperation with at least one sensor (column 4, lines 16-60, column 5, lines 1-67, column 6, lines 1-67, and column 7, lines 1-26) [Claim 9]; in “its” (not sure what “its” refers to…?) first mode (see any opening movement, i.e., first mode) (Note: “adapted to….” Carries little to no patentable weight) [Claim 10]; and the motor (152) is an electric motor (column 2, line 63, and throughout the specification which recites all of the elements being electrically supplied) [claim 11].

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements of the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634